DETAILED ACTION
This is a response to the Amendment to Application # 17/123,348 filed on February 9, 2022 in which claims 1 and 11 were amended and claim 15 was cancelled.

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on February 9, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed February 11, 2022 fails to comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609 because the non-patent literature submitted does not contain the proper bibliographic information as required by 37 C.F.R. § 1.98(b)(5). Specifically, 37 C.F.R. § 1.98(b)(5) states “[e]ach publication listed in an information disclosure statement must be identified by … relevant pages of the publication.” (Emphasis added). Additionally, US Patent Publication 2 is duplicative of a reference previously cited by the examiner. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. The remainder of the information disclosure statement complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609, and has been placed in the application file and the information referred to therein has been considered as to the merits.  

Status of Claims
Claims 1, 2, 4-6, and 8-14 are pending, of which claims 1, 2, 4, 5, 9, 12, and 14 are rejected under 35 U.S.C. § 102(a)(1) and claims 6, 8, 10, 11, and 13 are rejected under 35 U.S.C. § 103.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 9, 12, 14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Park et al., US Publication 2014/0245223 (hereinafter Park).

Regarding claim 1, Park discloses a method for displaying web contents on a terminal device having a first display area and a second display area (Park ¶ 132 and Fig. 9C, Elements 941, 942), the method comprising displaying web contents in the first display area by executing a web browser installed in the terminal device” (Park ¶¶ 130, 132 and Fig. 9C, element 942) by displaying a  webpage in area 942 (i.e., the first display area) of display 940. Additionally, Park discloses “receiving an enlargement request for the web contents from a user” (Park ¶ 130) by receiving a Text Zoom request. Further, Park discloses “enlarging and displaying the web contents in the second display area in response to the enlargement request” (Park ¶ 131 and Fig. 9C, element 941) by displaying the zoom window in a split screen, as shown as element 941 of Fig. 9C (i.e., the second display area). Moreover, Park discloses “wherein in the enlarging and displaying of the web contents, an enlargement target area is located on a portion of the web contents and displayed in the first display area, and the portion of the web contents is enlarged and displayed in the second display area” (Park ¶ 132 and Fig. 9C, element 943) where zoom window 943 is displayed in first display window 942 while the enlarged portion is displayed in display window 941. Finally, Park discloses “wherein in the enlarging and displaying of the web contents, applying an enlargement or a reduction input to the second display area causing a scale factor of the second display area to be changed and displayed, and changing a size of the enlargement target area in the first display area in response to the change of the scale factor of the second display area” (Park ¶ 132 and Figs. 9E-9F) by disclosing zoom input 964 in the second display area causing a change in size of enlargement window 963.

Regarding claim 2, Park discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Park discloses “wherein the enlargement request includes a touch input of a user on an enlargement icon displayed in the first display area, or a gesture input of the user on the terminal device corresponding to the enlargement request” (Park ¶ 130 and Fig. 9A, element 926) where the enlargement request at least includes a touch input of a user on an enlargement icon in the first display area.

Regarding claim 4, Park discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Park discloses “wherein in the enlarging and displaying of the web contents, the portion of the web contents is displayed in an entire area of the second display area by adjusting a scale factor of the enlargement target area” (Park ¶ 132 and Figs. 9E-9F) by adjusting the scale factor of the second display area.

Regarding claim 5, Park discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Park discloses “wherein in the enlarging and displaying of the web contents, a location or a size of the enlargement target area is changed according to a touch input of the user for the enlargement target area” (Park ¶ 132 and Figs. 9C-9D) where the user may change the location of target areas 943 and 953.

Regarding claim 9, Park discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Park discloses “wherein in the enlarging and displaying of the web contents, when an interaction of the user with the web content displayed in one of the enlargement target area or the second display area is performed, the interaction is reflected and displayed identically in the other of the enlargement target area or the second display area.” (Park ¶ 132).

Regarding claim 12, Park discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Park discloses “wherein in the enlarging and displaying of the web contents, the enlargement target area is specified in response to a location and an area of a touch input applied to the first display area by the user, and the enlargement target area is enlarged and displayed in the second display area.” (Park ¶¶ 130-131).

Regarding claim 14, Park discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Park discloses “[a] non-transitory computer readable recording medium storing a computer program for providing instructions to a computer to execute a method for displaying web contents as described in claim 1.” (Park ¶ 82).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 6, 8, 10, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Park in view of Miyazawa et al. US Publication 2011/0164060 (hereinafter Miyazawa), as cited on the Notice of References Cited dated July 7, 2021.

Regarding claim 6, Park discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, Park does not appear to explicitly disclose “wherein the enlargement target area has a fixed ratio corresponding to the aspect ratio of the first display area, and when the size of the enlargement target area is changed, the enlargement target area is enlarged or reduced according to the fixed ratio.”
However, Miyazawa discloses “wherein the enlargement target area has a fixed ratio corresponding to the aspect ratio of the first display area, and when the size of the enlargement target area is changed, the enlargement target area is enlarged or reduced according to the fixed ratio.” (Miyazawa ¶ 265).
Park and Miyazawa are analogous art because they are from the “same field of endeavor,” namely that of dual display zooming methods. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Park and Miyazawa before him or her to modify the enlargement target area of Park to include the fixed aspect ratio of Miyazawa.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Park teaches the “base device” for enlarging areas of web content in a secondary display area. Further, Miyazawa teaches the “known technique” for maintaining a fixed aspect ratio that is applicable to the base device of Park. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 8, Park discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Park does not appear to explicitly disclose “wherein in the enlarging and displaying of the web content, when the user applies a scroll input to the second display area, the enlargement target area is moved in a direction of the scroll within the first display area.”
However, Miyazawa discloses “wherein in the enlarging and displaying of the web content, when the user applies a scroll input to the second display area, the enlargement target area is moved in a direction of the scroll within the first display area” (Miyazawa ¶¶ 209-211, see also ¶¶ 43, 314-315) by disclosing that a proximity manipulation movement can occur in either display and it changes the position (i.e., scrolls) the enlargement area.
Park and Miyazawa are analogous art because they are from the “same field of endeavor,” namely that of dual display zooming methods. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Park and Miyazawa before him or her to modify the enlargement target area of Park to include the scrolling of Miyazawa.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Park teaches the “base device” for enlarging areas of web content in a secondary display area. Further, Miyazawa teaches the “known technique” for maintaining a fixed aspect ratio that is applicable to the base device of Park. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 10, Park discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Park does not appear to explicitly disclose “wherein in the enlarging and displaying of the web contents, when the enlargement target area is moved according to a touch input of the user and reaches an edge of the first display area, the first display area is scrolled in a direction in which the enlargement target area reaches the edge.”
However, Miyazawa discloses “wherein in the enlarging and displaying of the web contents, when the enlargement target area is moved according to a touch input of the user and reaches an edge of the first display area, the first display area is scrolled in a direction in which the enlargement target area reaches the edge” (Miyazawa ¶ 315 and Fig. 20) by indicating that as the user moves the enlargement area from PE6-PE9, the second display area is updated to reflect the change in position and further giving a visual example of where PE8 is moved to reach an edge of the first display. Thus, when the user moves to PE8, the second display area would be updated to show that it has also reached an edge.
Park and Miyazawa are analogous art because they are from the “same field of endeavor,” namely that of dual display zooming methods. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Park and Miyazawa before him or her to modify the enlargement target area of Park to include the scrolling of Miyazawa.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Park teaches the “base device” for enlarging areas of web content in a secondary display area. Further, Miyazawa teaches the “known technique” for maintaining a fixed aspect ratio that is applicable to the base device of Park. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 13, Park discloses the limitations contained in parent claim 12 for the reasons discussed above. In addition, Park does not appear to explicitly disclose “wherein in the enlarging and displaying of the web contents, when a plurality of touch inputs is simultaneously input in the first display area, at least two touch inputs among the plurality of touch inputs are selected, and an area between the selected touch inputs is specified as the enlargement target area.”
However, Miyazawa discloses “wherein in the enlarging and displaying of the web contents, when a plurality of touch inputs is simultaneously input in the first display area, at least two touch inputs among the plurality of touch inputs are selected, and an area between the selected touch inputs is specified as the enlargement target area.” (Miyazawa ¶ 256 and Fig. 8).
Park and Miyazawa are analogous art because they are from the “same field of endeavor,” namely that of dual display zooming methods. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Park and Miyazawa before him or her to modify the enlargement target area of Park to include the multi-touch gestures of Miyazawa.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Park teaches the “base device” for enlarging areas of web content in a secondary display area. Further, Miyazawa teaches the “known technique” for using multi-touch gestures that is applicable to the base device of Park. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Park in view of Hulbert et al., US Patent 11,079,995 (hereinafter Hulbert).

Regarding claim 11, Park discloses a method for displaying web contents on a terminal device having a first display area and a second display area (Park ¶ 132 and Fig. 9C, Elements 941, 942), “the method comprising: displaying web contents in the first display area by executing a web browser installed in the terminal device” (Park ¶¶ 130, 132 and Fig. 9C, element 942) by displaying a  webpage in area 942 (i.e., the first display area) of display 940. Additionally, Park discloses “receiving an enlargement request for the web contents from a user ” (Park ¶ 130) by receiving a Text Zoom request. Further, Park discloses “enlarging and displaying the web contents in the second display area in response to the enlargement request ” (Park ¶ 131 and Fig. 9C, element 941) by displaying the zoom window in a split screen, as shown as element 941 of Fig. 9C (i.e., the second display area). Moreover, Park discloses “wherein in the enlarging and displaying of the web contents, an enlargement target area is located on a portion of the web contents and displayed in the first display area, and the portion of the web contents is enlarged and displayed in the second display area ” (Park ¶ 132 and Fig. 9C, element 943) where zoom window 943 is displayed in first display window 942 while the enlarged portion is displayed in display window 941. Finally, Park discloses “wherein in the enlarging and displaying of the web contents, … enlarging or reducing the enlargement target area by applying the enlargement or reduction input inside the enlargement target area” (Park ¶ 132 and Figs. 9E-9F) by disclosing zoom input 964 in the second display area (i.e., outside the first display area) causing a change in size of enlargement window 963.
Park does not appear to explicitly disclose “wherein in the enlarging and displaying of the web contents, enlarging or reducing the web content in the first display area by applying an enlargement or a reduction input outside the enlargement target area of the first display area.”
However, Hulbert discloses “wherein in the enlarging and displaying of the web contents, enlarging or reducing the web content in the first display area by applying an enlargement or a reduction input outside the enlargement target area of the first display area” (col. 31, l. 39-col. 32, l. 32) by receiving an enlarge request in the second display area (i.e., outside the enlargement area of the first display area) and enlarging the first area.
Park and Hulbert are analogous art because they are from the “same field of endeavor,” namely that of dual screen zooming methods. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Park and Hulbert before him or her to modify the secondary display enlargement request of Park to include the enlargement features of Hulbert.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Park teaches the “base device” for enlarging areas of web content in a secondary display area. Further, Hulbert teaches the “known technique” for receiving commands outside the primary display area that is applicable to the base device of Park. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Response to Arguments
Applicant’s arguments filed February 9, 2022, with respect to the claim objections and the rejection of claim 15 under 35 U.S.C. § 112(b) (Remarks 7) have been fully considered and are persuasive. The claim objections and the rejection of claim 15 under 35 U.S.C. § 112(b) have been withdrawn. 

Applicant’s arguments filed February 9, 2022, with respect to the rejection of claims 1, 2, 4-6, and 8-15 under 35 U.S.C. § 102 (Remarks 7-9) have been considered but are moot in view of the new grounds of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Sirpal et al., US Publication 2013/0080937, System and method for enlarging portions of a document in a secondary display area.
Asahara et al., US Publication 2015/0035775, System and method for enlarging portions of a document in a secondary display area.
Choi et al., US Publication 2016/0132189, System and method for enlarging portions of a document in a secondary display area.
Eskolin et al., US Publication 2016/0349851, System and method for enlarging portions of a document in a secondary display area.
Everitt et al., US Publication 2016/0349970, System and method for enlarging portions of a document in a secondary display area.
Katsuyama et al., US Publication 2016/0379312, System and method for enlarging portions of a document in a secondary display area.
Luo et al., US Publication 2017/0083229, System and method for enlarging portions of a document in a secondary display area.
Tsubakihara, US Publication 2017/0228149, System and method for enlarging portions of a document in a secondary display area.
Yu et al., US Publication 2021/0105356, System and method for enlarging portions of a document in a secondary display area.
Ferreira et al., US Publication 2021/0327564, System and method for enlarging portions of a document in a secondary display area.
Webber, US Patent 9,208,477, System and method for enlarging portions of a document in a secondary display area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176